Petition for Writ of Mandamus Denied and
Memorandum Opinion filed November 18, 2010.
 
In
The
Fourteenth
Court of Appeals

NO. 14-10-01074-CR

 
In Re Kenneth Williams,
Relator

 

ORIGINAL PROCEEDING

WRIT OF MANDAMUS

MEMORANDUM
 OPINION
On November 4, 2010, relator Kenneth Williams filed a
pro se petition for writ of mandamus in this court.  See Tex. Gov’t Code
Ann. §22.221 (West 2004); see also Tex. R. App. P. 52.  In the petition,
relator asks this court to compel the Honorable Lonnie Cox, presiding judge of
the 56th District Court of Galveston County, to grant him bail pending appeal.
No motion for bond pending appeal is attached to
relator’s petition.  When seeking a writ of mandamus a relator must show that
the trial court received, was aware of, and was asked to rule on the motion.  In
re Villarreal, 96 S.W.3d 708, 710 (Tex. App.—Amarillo 2003, orig.
proceeding).  Because no motion is attached to relator’s petition, our record
does not reflect that relator requested bond pending appeal from the trial
court.  
Relator has not established entitlement to the
extraordinary relief of a writ of mandamus.  Accordingly, we deny relator’s
petition for writ of mandamus.
                                                                                    PER
CURIAM
 
 
 
Panel consists of Justices Anderson, Frost, and Brown.
Do Not Publish — Tex. R. App. P. 47.2(b).